CRIST, Judge.
Appellant (plaintiff) appeals the trial court’s granting three respondents’ (defendants) motions to dismiss plaintiff’s petition for failure to state a cause of action. Appeal dismissed for the reason the appeal was not taken from a final, appealable judgment.
Among other things, plaintiff alleged the signature of plaintiff was forged on documents submitted to respondent St. Louis Federal Savings and Loan Association; defendant Lorraine Verplanke, a notary public and agent of St. Louis Federal Savings and Loan Association, placed her signature and notary public seal on these documents; defendant Verplanke was thereby negligent and plaintiff was damaged. In his brief, plaintiff stated defendant Lorraine Verplanke had yet to be served and was not a party to this appeal.
Claims against two of the six original defendants were voluntarily dismissed by plaintiff. Three of the remaining defendants, respondents, filed motions to dismiss plaintiffs petition for failure to state a cause of action. These motions were sustained by the trial court. The count against defendant Lorraine Verplanke was not disposed of by the trial court. Therefore, there was no final, appealable judgment. Downey v. United Weatherproofing, 241 S.W.2d 1007 (Mo.1951); Chura v. Bank of Bourbon, 674 S.W.2d 675, 678[4] (Mo.App.1984). The fact that defendant Verplanke had not been served did not eliminate her as a party to this lawsuit. Downey, 241 S.W.2d at 1007. Motion for damages for frivolous appeal denied.
Appeal dismissed.
SATZ, P.J., and KELLY, J., concur.